Citation Nr: 1812461	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-12 363	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left arm disability, to include residual muscle damage and/or resting tremors.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1963 to January 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2016, the Board remanded the Veteran's claim on appeal for further evidentiary development.  Although the Board indicated in the February 2016 remand that the issue was on appeal from a May 2008 rating decision, the RO did not explicitly adjudicate the Veteran's left arm disability claim, as raised in an informal claim in July 2007, prior to the September 2012 rating decision.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran has a left arm disability, diagnosed as resting tremors, that is related to service. 


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for a left arm disability, diagnosed as resting tremors, have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The evidence establishes that the Veteran currently has a current left arm disability.  A January 2014 VA primary care consultation report diagnosed the Veteran's resting tremor affecting the left hand.  

The Veteran's service treatment records (STRs) reveal that he suffered a laceration to left distal 1/3 arm in January 1964, after falling out of a window.  He was provided phisohex cleansing of the area, a tetanus injection, and was given 4.0 suture and 5-0 nylon.  Betadine and a sterile dressing were applied and he was instructed to follow up in two days.  Six days later the Veteran returned and although the wound had healed, the clinician instructed that the sutures were to remain for four more days.  The sutures were then removed in early February 1964, and the wound was noted to be healed.  His December 1966 separation examination noted the raised left arm scar, but indicated that there were no complications and no sequelae.  

After his separation from service, the Veteran complained of left arm pain, and difficulty raising the arm in May 2003.  X-rays of the left shoulder were within normal limits.  Complaints of left arm pain continued, and in a September 2011 VA primary care consultation report, the Veteran was subsequently noted to have hand weakness, and complained of chronic pain of the left biceps area.  A May 2012 report noted that he had some fasciculations of the left arm, thus indicating neurological impairment.  The clinicians noted that the arm pain and weakness was likely related to his previous arm injury.  

At the time of the January 2014 VA primary care consultation, the Veteran was referred for neurological treatment for his arm tremors.  A February 2014 VA neurology consultation report noted the Veteran's history of injury to the left arm in the 1960's, and his current reports of left hand weakness and left arm pain.  The neurologist diagnosed the bilateral rest tremors, and indicated that he Veteran's chronic left arm injury resulted in subjective weakness/pain and tremor.  The neurologist indicated that the rest tremors could possibly be a sign of early, mild, tremor predominant Parkinson's disease, but that there were no other signs of Parkinsonism.  Based on this evidence, she opined that the left sided tremor was most likely 2/2 focal trauma; thus the result of the Veteran's in-service injury.  

The Board finds the VA neurologist's opinion to be probative as to the etiology of the Veteran's left arm tremors.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Based on the opinion, all required elements for service connection have been met for the claimed left arm disability.  See Holton, supra.

The record contains the reports of two VA examinations in which VA examiners provided negative etiology opinions for the Veteran's claimed left arm disability in August 2012 and April 2016.  These opinions, however, were based on the absence of any objective evidence of muscle disability of the left arm.  The April 2016 VA examiner additionally noted that imaging studies conducted in May 2003 and during the current examination failed to identify any defect in the Veteran's left shoulder or elbow.  

Notably, while the April 2016 VA examiner conceded that the Veteran had a left arm tremor, based on VA neurology evaluation, the examiner noted that such tremor was not present on examination.  Nonetheless, the examiner did not appear to consider the diagnosed tremor in providing the negative etiology opinion.  Accordingly, as the VA opinions of record did not consider the full extent of left arm disability, the opinions are of minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Moreover, even if the Veteran's left arm tremor were not present on the April 2016 VA examination, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As noted, the Veteran's claim in this case was filed in July 2007.

The evidence is thus at least evenly balanced as to whether the Veteran's left arm disability had its onset during active service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for a left arm disability, diagnosed as resting tremors, is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

In light of the favorable decision to grant the claim of entitlement to service connection for a left arm disability, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is harmless.


ORDER

Entitlement to service connection for a left arm disability, diagnosed as resting tremors, is granted



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


